I'
                                                                                                                    F~LED
 AO 245B (CASD Rev. 1119) Judgment in a Criminal Case



                                            UNITED STATES DISTRICT COURT[                                        CLEHKUSDISTRICTCOURT
                                               SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHERN DISTRICT,Q/j.CALtfORNIA
                                                                                                           f2!            ;:Uf/\..--1JEPUTY
                  UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                       v.                             (For Offenses Committed On or After November I, 1987)
                    ANDRES LINARES-PEREZ (I)
                      aka Andres Linres-Perez                            Case Number:          3:19-CR-01315-CAB

                                                                      Benjamin B. Kington
                                                                      Defendant's Attorney
     USM Number                        74235-298
     D -
 THE DEFENDANT:
 [gj pleaded guilty to count(s)              One of the Information

     D   was found guilty on count(s)
         after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section I Nature of Offense                                                                                     Count
 8:1326(A),(B)- Removed Alien Found In The United States (Felony)                                                            1




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D       The defendant has been found not guilty on count(s)

 D       Count(s)                                                          dismissed on the motion of the United States.

 [g]     Assessment: $100.00 waived


 D       JVTA Assessment*: $

         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 [gj     No fine                   D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                               Sentence



                                                                      HON. CATHY ANN BENCIVENGO
                                                                      UNITED STATES DISTRICT JUDGE
,,        ···"


 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                          ANDRES LINARES-PEREZ(!)                                           Judgment - Page 2 of2
 CASE NUMBER:                        3:19-CR-01315-CAB

                                                           IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     Time Served (73 days)




     D           Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D           The court makes the following recommendations to the Bureau of Prisons:




     D           The defendant is remanded to the custody of the United States Marshal.

     D           The defendant must surrender to the United States Marshal for this district:
                 D     at _ _ _ _ _ _ _ _ A.M.
                                                                       on   -----------------~
                 D     as notified by the United States Marshal.

                 The defendant must surrender for service of sentence at the institution designated by the Bureau of
     D
                 Prisons:
                 D     on or before
                 D     as notified by the United States Marshal.
                 D     as notified by the Probation or Pretrial Services Office.

                                                                RETURN

     I have executed this judgment as follows:

                 Defendant delivered on
                                          ------------~                            to   --------------~
     at
          - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                              By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     3:19-CR-01315-CAB
